Title: III. Report on American Trade in the Mediterranean, 28 December 1790
From: Jefferson, Thomas
To: 


The Secretary of State, to whom was referred, by the House of Representatives, so much of the Speech of the President of the United States, to both Houses of Congress, as relates to the Trade of the United States in the Mediterranean, with Instructions to report thereupon to the House, has had the same under Consideration, and thereupon makes the following Report.
The Loss of the Records of the Custom-houses in several of the States, which took place about the Commencement, and during the Course of the Late War, has deprived us of official Information, as to the Extent of our Commerce and Navigation in the Mediterranean Sea. According to the Best which may be obtained from other Sources meriting Respect, it may be concluded that about one Sixth of the Wheat and Flour exported from the United States. and about one Fourth in Value of their dried and pickled Fish, and some Rice, found their best Markets in the Mediterranean Ports: that these Articles constituted the principal Part of what we sent into that Sea: that that Commerce loaded outwards from Eighty to one hundred Ships, annually, of Twenty thousand Tons, navigated by about Twelve hundred Seamen. It was abandoned early in the War: and, after the Peace which ensued, it was obvious to our Merchants that their Adventures into that Sea would be exposed to the Depredations of the piratical States on the Coast of Barbary. Congress too, was very early attentive to this Danger, and, by a Commission of the 12th. of May 1784, authorized certain Persons, named Ministers Plenipotentiary for that Purpose, to conclude Treaties of Peace and Amity with the Barbary Powers: and, it being afterwards found more expedient that the Negociations  should be carried on at the Residences of those Powers, Congress, by a further Commission, bearing Date the 11th. of March 1785, impowered the same Ministers Plenipotentiary to appoint Agents to repair to the said Powers, at their proper Residences, and there to negociate such Treaties. The Whole Expenses were limited to Eighty thousand Dollars. Agents were accordingly sent to Morocco and Algiers.
Before the Appointment of the one to Morocco, it was known that a Cruiser of that State had taken a Vessel of the United States, and that the Emperor, on the friendly Interposition of the Court of Madrid, had liberated the Crew, and made Restitution of the Vessel and Cargo; as far as their Condition admitted. This was a happy Presage of the liberal Treaty he afterwards concluded with our Agent, still under the friendly Mediation of Spain, and at an Expense of between Nine and Ten thousand Dollars only. On his Death, which has taken Place not long since, it becomes necessary, according to their Usage, to obtain immediately a Recognition of the Treaty by his Successor, and consequently to make Provision for the Expenses which may attend it. The Amount of the former furnishes one Ground of Estimate: but the Character and Dispositions of the Successor, which are unknown here, may influence it materially. The Friendship of this Power is important, because our Atlantic, as well as Mediterranean Trade, is open to his Annoyance, and because we carry on an useful Commerce with his Nation.
The Algerines had also taken two Vessels of the United States, with Twenty one Persons on board, whom they retained as Slaves. On the Arrival of the Agent, sent to that Regency, the Dey refused utterly to treat of Peace on any Terms, and demanded 59,496 Dollars for the Ransom of our Captives. This Mission, therefore, proved ineffectual.
While these Negociations were on Foot at Morocco and Algiers, an Ambassador from Tripoli arrived in London. The Ministers Plenipotentiary of the United States met him in Person. He demanded for the Peace of that State Thirty thousand Guineas, and undertook to engage that of Tunis for the like Sum. These Demands were beyond the Limits of Congress, and of Reason, and Nothing was done. Nor was it of Importance, as Algiers remaining hostile, the Peace of Tunis and Tripoli was of no value; and when that of the former should be obtained, theirs would soon follow.
Our Navigation then into the Mediterranean has not been resumed  at all since the Peace. The sole Obstacle has been the unprovoked War of Algiers; and the sole Remedy must be to bring that War to an End, or to palliate it’s Effects.
It’s Effects may perhaps be palliated by ensuring our Ships and Cargoes destined for that Sea, and by forming a Convention with the Regency, for the Ransom of our Seamen, according to a fixed Tariff. That Tariff will, probably, be high, and the Rate of Insurance, so settled, in the long run, as to pay for the Vessels and Cargoes insured, and Something more. What Proportion will be captured, nothing but Experience can determine. Our Commerce differs from that of most of the Nations with whom the predatory States are in Habits of War. Theirs is spread all over the Face of the Mediterranean, and, therefore, must be sought for all over it’s Face. Ours must all enter at a Streight only five Leagues wide, so that their Cruisers, taking a safe and commanding Position near the Streight’s Mouth, may very effectually inspect whatever enters it. So safe a Station, with a Certainty of receiving, for their Prisoners, a good and stated Price, may tempt their Cupidity to seek our Vessels, particularly. Nor is it certain that our Seamen could be induced to engage in that Navigation, though with the Security of Algerine Faith that they would be liberated on the Payment of a fixed Sum. The temporary Deprivation of Liberty, perhaps Chains, the Danger of the Pest; the Perils of the Engagement preceding their Surrender, and possible Delays of the Ransom, might turn elsewhere the Choice of Men, to whom all the Rest of the World is open. In every case, there would be Embarrassments, which would enter into the Merchant’s Estimate, and endanger his Preference of foreign Bottoms, not exposed to them. And, upon the Whole, this Expedient does not fulfil our Wish of a complete Re-establishment of our Commerce in that Sea.
A Second Plan might be, to obtain Peace by purchasing it. For this we have the Example of rich and powerful Nations, in this Instance counting their Interest more than their Honor. If, conforming to their Example, we determine to purchase a Peace, it is proper to inquire what that Peace may cost. This being merely a Matter of Conjecture, we can only compare together such Opinions as have been obtained, and, from them, form one for ourselves.

   
   See No. 1.

Mr. Wolf, a respectable Irishman, who had resided very long at Algiers, thought a Peace might be obtained from that Regency, and the Redemption of our Captives included, for Sixty or Seventy thousand Pounds sterling. His Character and Opinion, both, merited Respect. Yet, his Estimate being the lowest of all who  have hazarded an Opinion on this Subject, one is apt to fear his Judgment might have been biassed by the Hope he entertained that the United States would charge him with this Negociation.
Captain Obrien, one of our Captives, who had been in Algiers four Years and a half at the Date of his last Letter, a very sensible Man, and to whom we are indebted for very minute Information, supposes that Peace alone might be bought for that Sum, that is to say for Three hundred and twenty two thousand Dollars.

   
   No. 2. 3.

The Tripoline Ambassador beforementioned, thought that Peace could be made with the three smaller Powers for Ninety thousand Pounds sterling, to which were to be added the Expenses of the Mission, and other incidental Expenses. But he could not answer for Algiers: they would demand more. The Ministers Plenipotentiary who conferred with him, had judged that as much must be paid to Algiers as to the other three Powers together: and, consequently, that, according to this Measure, the Peace of Algiers would cost from an hundred to an hundred and twenty five thousand Pounds sterling, or from four hundred and sixty to five hundred and seventy five thousand Dollars.
The latter Sum seemed to meet the Ideas of the Count de Vergennes, who, from a very long Residence at Constantinople, was a good Judge of whatever related to the Porte, or its Dependencies.
A Person, whose Name is not free to be mentioned here, a Native of the Continent of Europe, who had long lived, and still lives at Algiers, with whom the Minister Plenipotentiary of the United States at Paris had many and long Conversations, and found his Information, full, clear, and consistent, was of Opinion the Peace of Algiers could not be bought, by the United States, for less than a Million of Dollars.

   
   No. 4.

And when that is paid, all is not done. On the Death of a Dey (and the present one is between seventy and eighty Years of Age) respectable Presents must be made to the Successor, that he may recognize the Treaty, and very often he takes the Liberty of altering it. When a Consul is sent or changed, new Presents must be made. If these Events have a considerable Interval, Occasion must be made of renewing Presents. And, with all this, they must see that we are in Condition to chastise an Infraction of the Treaty; consequently some marine Force must be exhibited in their Harbour, from Time to Time.
The late Peace of Spain with Algiers is said to have cost from Three to Five Millions of Dollars. Having received the Money, they  take the Vessels of that Nation on the most groundless Pretexts; counting that the same Force which bowed Spain to so hard a Treaty may break it with Impunity.
Their Treaty with France, which had expired, was, about two Years ago, renewed for Fifty Years. The Sum given at the time of Renewal is not known. But Presents are to be repeated every Ten Years, and a Tribute of One hundred thousand Dollars to be annually paid. Yet, perceiving that France, embarrassed at Home with her domestic Affairs, was less capable of acting abroad, they took six Vessels of that Nation in the Course of the last Year, and retain the Captives forty-four in Number, in Slavery.

   
   No. 5.

It is the Opinion of Captain OBrian that those Nations are best treated, who pay a smaller Sum in the Beginning, and an annual Tribute, afterwards. In this Way, he informs us that the Dutch, Danes, Swedes, and Venetians pay to Algiers, from Twenty four to thirty thousand Dollars a Year each; the two first in naval Stores, the two last chiefly in Money. It is supposed that the Peace of the Barbary States costs Great Britain about Sixty thousand Guineas, or Two hundred and eighty thousand Dollars a Year. But it must be noted that these Facts cannot be arithmetically advanced, as, from a principle of self-condemnation, the Governments keep them from the public Eye as much as possible.
Nor must we omit finally to recollect that the Algerines, attentive to reserve always a sufficient Aliment for their Piracies, will never extend their Peace beyond certain Limits, and, consequently, that we may find ourselves in the Case of those Nations to whom they refuse Peace at any Price.

   
   No. 6.

The third Expedient is to repel Force by Force. Several Statements are hereto annexed of the naval Force of Algiers, taken in 1785. 1786. 1787. 1788. and 1789, differing in small Degrees, but concurring in the Main. From these it results that that they have usually had about nine Chebecks of, from ten to thirty six Guns, and four Gallies, which have been reduced by Losses to six Chebecs and four Gallies. They have a forty Gun Frigate on the Stocks, and expect two Cruisers from the Grand Seignior. The Character of their Vessels is that they are sharp-built and swift, but so light as not to stand the Broadside of a good Frigate. Their Guns are of different Calibers, unskilfully pointed and worked; the Vessels illy manœuvred, but crowded with Men, one third Turks, the Rest Moors, of determined Bravery, and resting their sole Hopes on boarding. But two of these Vessels belong to the Government; the Rest being private Property. If they come out of  Harbour together, they separate immediately in Quest of Prey; and, it is said, they were never known to act together in any Instance. Nor do they come out at all when they know there are Vessels cruising for them. They perform three Cruises a Year, between the Middle of April and November, when they unrig, and lay up for the Winter. When not confined within the Streights, they run Northwardly to the Channel and Westwardly to the western Islands.
They are in Peace, at present, with France, Spain, England, Venice, the United Netherlands, Sweden, and Denmark: and at War with Russia, Austria, Portugal, Naples, Sardinia, Genoa, and Malta.

   
   No.7.

Should the United States propose to vindicate their Commerce by Arms, they would, perhaps, think it prudent to possess a Force equal to the Whole of that which may be opposed to them. What that equal Force would be, will belong to another Department to say. At the same Time, it might never be necessary to draw out the Whole at once, nor, perhaps, any Proportion of it, but for a small Part of the Year: as it is reasonable to presume that a Concert of Operation might be arranged among the Powers at War with the Barbary States, so as that, each performing a Tour of a given Duration, and in given Order, a constant Cruise, during the eight temperate Months of every Year, may be kept up before the Harbour of Algiers, till the Object of such Operations be completely obtained. Portugal has, singly, for several Years past, kept up such a Cruise before the Streights of Gibraltar, and, by that Means, has confined the Algerines closely within. But two of their Vessels have been out of the Streights in the last five Years. Should Portugal effect a Peace with them, as has been apprehended for some Time, the Atlantic will immediately become the principal Scene of their Piracies: their Peace with Spain having reduced the Profits of their Mediterranean Cruises below the Expences of Equipment.
Upon the Whole, it rests with Congress to decide between War, Tribute, and Ransom, as the Means of re-establishing our Mediterranean Commerce. If War, they will consider how far our own Resources shall be called forth, and how far they will enable the Executive to engage, in the Forms of the Constitution, the co-operation of other Powers. If Tribute, or Ransom, it will rest with them to limit and provide the Amount, and, with the Executive, observing  the same constitutional Forms, to take Arrangements for employing it to the best Advantage.

Th: Jefferson Secretary of State Dec. 28. 1790.

